Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.         The information disclosure statement (IDS) submitted on 09/09/21 was filed after the mailing date of the 03/18/21 on Examiner’s Answer.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
2.	Claims 6, 16 have been cancelled.
3.	Claims 1-5, 7-15, 17-24, are allowed.
4.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 11, 23, and 24. 
5.          As claims 1, 11, the prior art of record taken alone or in combination, fails to disclose or render obvious a measuring device for measuring the absorption of gases/a gas absorption measuring device comprising the reflector array defining a first optical path between the radiation source and the first detector element and the reflector array defining a second optical path between the radiation source and the second detector element, wherein the first optical path has at least two points of intersection with itself, the second detector element is arranged outside of a plane that is defined by the radiation source and the at least two points of intersection of the first optical path, the radiation source being configured to emit at least a beam of radiation along 
6.          As claims 23 and 24, the prior art of record taken alone or in combination, fails to disclose or render obvious a measuring device for measuring the absorption of gases/ a gas absorption measuring device comprising the reflector array defining a first optical path between the radiation source and the first detector element and the reflector array defining a second optical path between the radiation source and the second detector element, wherein the first optical path has at least two points of intersection with itself, the second detector element is arranged outside of a plane that is defined by the radiation source and the at least two points of intersection of the first optical path, the radiation source being configured to emit at least a beam of radiation along the first optical path such the beam of radiation intersects itself at least twice, wherein the reflector array has a first mirror element, a second mirror element, a first concave mirror element and a second concave mirror element, the first mirror element, the second mirror element, the first concave mirror element and the second concave mirror element defining at least a portion of the first optical path, the first mirror element having a first mirror element portion located adjacent to the first concave mirror element, the second mirror element having a second mirror element portion located adjacent to the second concave mirror element; in combination with the rest of the limitations of claims 23 and 24.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
March 8, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877